DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the Markush group says “elected” instead of “selected.”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  there is a typographical error in one of the listed inhibitors; it is currently EgS, when it appears that it should be Eg5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 indicates that the Markush listing of inhibitors direct or indirect inhibitors; since this does not appear to limit the inhibitors listed in claim 1, it does not appear to further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tandle, et al (Cancer Research, AACR 104th Annual Meeting, 73, Abstract 1584, 2013 [IDS Reference]) Colombo, et al (Cancer Research, 70, 10255-10264, 2010 [IDS Reference]) and Mo, et al (Acta Pharmacologica Sinica, 34, 541-548, 2013 [IDS Reference]). Tandle teaches a method of increasing the susceptibility of ionizing radiation by applying radiosensitizing agents that perturb the process of chromosome segregation. Tandle indicates that the cells were irradiated with an effective dose of ionizing radiation. Tandle specifically teaches MPS1 inhibition. See “Abstract.” Tandle does not explicitly teach the claimed inhibitors.
Colombo teaches that MPS1 inhibition is known to kill tumor cells and inhibit tumor growth by inhibiting the Spindle Assembly Checkpoint (SAC). Colombo indicates that the inhibition of SAC could be used as an effective cancer therapy. See page 10255, “Abstract” section.
Mo teaches the inhibition of Hec1 expression sensitizes cancer cells by inhibiting SAC, and indicates that Hec1 inhibition can be a useful tool for sensitizing cancer cells to anticancer therapies. See page 541, entire; page 543, “The mRNA and protein levels of Hec1 in various ovarian cancer cell lines” section; pages 546-547, last two paragraphs. Mo does not teach exposing the cancer cells to ionizing radiation.

With respect to claim 1, Tandle teaches the claimed method, but utilizes a different SAC than that which is claimed. Colombo indicates that MPS1 inhibitors inhibit SAC, and contends that SAC inhibition could be a useful tool for cancer therapy. Mo indicates that Hec1 inhibition can be used in cancer therapy, and leads to SAC inhibition; based upon Mo and Colombo, both MPS1 inhibitors and Hec1 inhibitors can be used to inhibit SAC and can be used in cancer therapy, suggesting that these inhibitors are obvious variants of each other and can be interchanged in the method of Tandle to yield expected results.

With respect to claim 3, Tandle and Mo teach solid tumors.
With respect to claim 4, although the prior art does not explicitly state the number of radiation doses, it would be obvious to apply two or more divided doses, because radiation therapy is routinely applied in multiple doses.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tandle, et al (Cancer Research, AACR 104th Annual Meeting, 73, Abstract 1584, 2013 [IDS Reference]) Colombo, et al (Cancer Research, 70, 10255-10264, 2010 [IDS Reference]) Mo, et al (Acta Pharmacologica Sinica, 34, 541-548, 2013 [IDS Reference]) Kaestner, et al (Journal of Cellular Biochemistry, 111, 258-265, 2010) and Armour, et al (PGPub 2006/0177828). See the discussion of Tandle, Colombo and Mo above. Although the above cited art does suggest targeting SAC inhibition, which can be used to selectively target cancer cells for cancer therapy, there is no discussion or suggestion that Kif2b and/or MCAK inihibtors act as SAC inhibitors.
Kaestner describes therapeutics and targets for anti-cancer therapies, and indicates that the sensitization of cancer cells can be achieved by SAC inhibition. Kaestner further notes that the correct machinery can potentially be targeted using the inhibition of Kif2b and MCAK. See pages 262 and 263, last two paragraphs of page 262, bridging to page 263. Furthermore, based upon Kaestner, it would appear that since Kif2b and MCAK inhibition perform the same function of sensitizing cancer cells, they can be considered obvious variants of each other. Kaestner, however, does not explicitly teach any agents for the inhibition of Kif2b and MCAK.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanhaji, et al (Oncotarget, 2, 935-947, 2011) described MCAK, Kif2b and other kinesin family proteins and their relation to chromosomal stability, with respect to cancer and cancer treatments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651